In an action to recover damages for personal injuries, etc., the defendant Ravi Gopal appeals from an order of the Supreme Court, Kings County (Greenstein, J.), dated September 30, 1997, which denied his motion to transfer the venue of the action to Richmond County.
Ordered that the order is reversed, with costs, and the motion is granted; and it is further,
Ordered that the Clerk of the Supreme Court, Kings County, is directed to deliver to the Clerk of the Supreme Court, Richmond County, all of the papers filed in the action and certified copies of all minutes and entries.
CPLR 503 (a) provides that “Except where otherwise prescribed by law, the place of trial shall be in the county in which one of the parties resided when it was commenced; or, if none of the parties then resided in the state, in any county designated by the plaintiff.” The plaintiffs chose Kings County as the place of trial. However, since none of the parties resided *408in Kings County at the time of the commencement of the action (although the respondent resided in Richmond County), the plaintiffs’ choice of venue was improper. The plaintiffs accordingly forfeited their right to select the place of venue (see, Ward v National Car Rental, 226 AD2d 449; Tomasulo v Borland, 217 AD2d 655). The Supreme Court therefore erred in denying the appellant’s motion to transfer venue to Richmond County (see, CPLR 503 [a]). Miller, J. P., Thompson, Pizzuto, McGinity and Luciano, JJ., concur.